Title: To Thomas Jefferson from William Playfair, 20 March 1791
From: Playfair, William
To: Jefferson, Thomas



Sir
Paris 20th March 1791

I hope that you will pardon the liberty which I am about to take in writing to you on a subject with which you have not any immediate  concern but the Unacountableness of the situation in which I find myself and the Peace of so many individuals is involved in the affair will I hope be my Excuse.
Since I had the honour of waiting on you in France the Sale of the Sioto lands and a considerable emigrating were Set on foot. To avoid long details it was my Plan and I furnished the money necessary to begin in the Month of November 1789. In less than 4 months the affair was in Great Credit and tho’ Nobody in France had ever been upon these lands they purchased with a considerable share of Confidence. I considdered that the Great affair was to begin the colony well and with such people as would set an Example to others and there are amongst the list of Purchasers at least 30 people of distinction. The account which I have the honour to send will explain pretty nearly the Finance Part of the affair and the Memoire along with it will explain in a general manner the Best so that Particulars here are unnecessary only there are a few things which I do not wish to put in a memoire which may one day be public and which I shall here say. Mr. Barlow who charged himself with the Correspondence with Mr. Dewer [Duer] and the others concerned would never shew me his letters and it seems now that he had sent over Reports too favourable. It was immagined in America that above 1 million of acres were sold when there was not above ⅙th. of the quantity and they of consequence drew large bills on Mr. Barlow which were Returned for the sale has been totally at an End ever since the first Emigrants were disappointed on their Arrival at Alexandria. It is now 14 months since the First Emigrants sailed and there is not yet one single letter from the Sioto as 2 months might bring a letter after their Arrival and as Mr. Dewer writes to Nobody here we are more likely to be sacrificed by the mob than to sell any more lands as the People think their Parents and Friends are dead or destroyed. To Complete this matter Mr. Barlow has gone off Privately in debt without telling any one and a Mr. Walker from New York who says he had powers to act in the matter but who would not shew his powers (tho’ I summoned him to do it) is gone off likewise.
Now Sir what I think absolutely necessary in this Matter for the honour of all concerned and Even of the United States is that as Messrs. Dewer and Company have not paid Congress the values received should be paid into the hands of Congress and possession given legally to the Purchasers at the same time some arrangement made with Mr. Dewer or other persons to Enable the matter to go on for it is certain that the Desolation of France is prodigious  and is still encreasing it will not be surprizing if before 10 years a Million of People pass over to America therefore it is very Essential not to let any Mistakes in this affair thro a discredit on Emigration to America in General.
Mr. Walker who began on his Coming here to connect himself with People who have been all along the declared Enemies of the hole affair has acted in the strangest Manner that Ever any man did among other things he declared in cool Blood and serious earnestness that he did not concern himself about the General success of the affair whether it fell or not was alike to him. He only wanted to do what Mr. Dewer had desired him but he would not shew his Powers as I have before said.
Tho’ I know Sir that as a Minister of State you cannot honour me with an answer neither can you do it as a Private individual not being connected in the affair let me conjure you for the sake of all the Persons who have Employed their whole fortunes in that affair to Endeavour to make them take such arrangements as will not stop the affair where it is which will Ruin everybody. I am ready to deliver up what remains in my hands My own comission paid in which case the Balance will be in my favour for the future 9/10 ths of the Price was intended to lay in depot here (at a Notaires) untill the Purchasers got Possession in America and certainly neither the treasury of the United States nor any Company that may have treated for the lands will Expect more than 9/10 ths of the Price which by the Mode of selling announced here to the Public they will be certain to have as in the act of sale the deposing of that Portion of the Price is one of the Conditions.
The Probability is that if Good news arrive and no Embarra on the Part of the Company at New York that then the Greater Part of the Lands may be sold in 5 or 6 months in which case all that is past will be considdered as a very fortunate well combined speculation whereas if there are any Embarras to stop the Matter it will be Blamed that I expect as it is the Common lot of all things.
I once more request you will excuse the liberty which I Presume to take and which I shall beg leave to repeat once more if the affaires are not likely to go as they should do and I have the honour to be Sir with Respect Your Most obedient & most humble Servant,

William Playfair

